People v Reyes (2020 NY Slip Op 00377)





People v Reyes


2020 NY Slip Op 00377


Decided on January 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2020

Manzanet-Daniels, J.P., Gesmer, Oing, Moulton, González, JJ.


10812 3949/16

[*1] The People of the State of New York, Respondent,
vJose Reyes, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Hannah B. Gladstein of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Stephen Kress of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered March 20, 2017, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him to a term of three years, with three years' postrelease supervision, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the term of postrelease supervision to two years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2020
CLERK